Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
11, 2020




                                       In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00422-CV

   TAYLOR MORRISON OF TEXAS, INC. AND TAYLOR WOODROW
         COMMUNITIES-LEAGUE CITY, LTD., Appellants

                                           V.

        WILLIAM JOHNSON AND AMANDA JOHNSON, Appellees

                    On Appeal from the 122nd District Court
                           Galveston County, Texas
                      Trial Court Cause No. 18-CV-0099


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed March 11, 2020. On August 5, 2020,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted, and the appeal is dismissed.

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer